Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to communication filed on 9/17/2021.
Claims 1-20 are presented for examination.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention are
 directed to non-statutory subject matter.
	Taking claim 1 as representative, claim 1 recites at least the following 
limitations: 
	providing, by a subscription management platform by which a group of customers access a shared account associated with a group-based subscription; receiving  a request for payment of an invoice associated with the group-based subscription; determining and based on a total amount of the invoice, a proportionate billing amount for a customer in the group of customers; determining a lead account from a group of customer accounts associated with the group of customers, wherein the lead account is determined based on one or more customer account attributes associated with the lead account; determining, by the device, one or more non-lead accounts from the group of customer accounts; causing payment of the total amount of the invoice for the group-based subscription based on a first account associated with the lead account; debiting the proportionate billing amount from a second account associated with the one or more non-lead accounts; and crediting the proportionate billing amount debited from the one or more non-lead accounts to the lead account.
	The above limitations recites concepts of managing personal behavior or relationships interactions between people. These limitations, under their broadest reasonable interpretation, fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas, enumerated 
in the 2019 PEG, in that they recite a fundamental economic practice and 
commercial interactions.  Accordingly, under Prong One of Step 2A of the 
Alice/Mayo test, claim 1 is  an abstract idea (Step 2A, Prong One: 
YES).
	Under Prong Two of Step 2A of the Alice/Mayo test, returning to representative claim 1, the claim does not recite any additional elements.  As such, under Prong Two of Step 2A of the Alice/Mayo test, when considered both individually and as a whole, the limitations of claim 17 is not indicative of integration into a practical application (Step 2A, Prong Two: NO).
	Next, under Step 2B, the claims are analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claims amounts to significantly more than the abstract idea. See MPEP 2106.05. The instant claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for at least the following reasons.
	As discussed above with respect to Prong Two of Step 2A, there’s no additional elements beyond the abstract idea  to show an improvement in computer-functionality (see MPEP 2106.05(a)()). Furthermore, as discussed above with respect to Prong Two of Step 2A, claim 1 the abstract idea of determining a lead and non-lead accounts from a group of customer accounts when considered as an ordered combination, do not add anything that is not already present when they are considered individually . In Alice Corp., the Court considered the additional elements “as an ordered combination,” an determined that “the computer components...‘[a]dd nothing. ..that is not already present when the steps are considered separately’ and simply recite intermediated settlement as performed by a generic computer.” Id. (citing Mayo, 566 U.S. at 79, 101 USPQ2d at 1972). Similarly, viewed as a whole, claim 6 simply convey the abstract idea itself facilitated by generic computing components. Therefore, under Step 2B of the Alice/Mayo test, there are no meaningful limitations in claim 6 that transforms the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself (Step 2B: NO). 
	Dependent claims 2-7 are rejected as ineligible subject matter under 35 U.S.C. 101 based on a rationale similar to the claims from which they depend. There’re no  additional elements that transform the recited abstract idea into a patent eligible invention because these claims merely recite further abstract limitations that provide no more than simply narrowing the recited abstract idea.
	Alice Corp. also establishes that the same analysis should be used for all categories of claims. Therefore, device/system claim and medium claim 15 are also rejected as ineligible subject matter under 35 U.S.C. 101 for substantially the same reasons as method 1. Claims 8 and claim 15 further recite a processor as disclosed in published specification on paragraph 0066 “Processor 320 is implemented in hardware, firmware, or a combination of hardware and software. Processor 320 is a central processing unit (CPU), a graphics processing unit (GPU), an accelerated processing unit (APU), a microprocessor, a microcontroller, a digital signal processor (DSP), a field-programmable gate array (FPGA), an application-specific integrated circuit (ASIC), or another type of processing component. In some implementations, processor 320 includes one or more processors capable of being programmed to perform a function. Memory 330 includes a random access memory (RAM), a read only memory (ROM), and/or another type of dynamic or static storage device (e.g., a flash memory, a magnetic memory, and/or an optical memory) that stores information and/or instructions for use by processor 320”. See MPEP 2106.05(f). 	Furthermore, claims 8 and 15 generally links the use of the abstract idea to a particular technological environment or field of use. The courts have identified various examples of limitations as merely indicating a field of use/technological environment in which to apply the abstract idea, such as determining a lead and non-lead accounts from a group of customer accounts that are executed in a computer environment, because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer merely indicates a field of use in which to apply the abstract idea because this requirement merely limits the claims to the computer field and to execution on a generic computer. The additional elements do not  integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.   
	Dependent claims 9-14 and 16-20 are rejected as ineligible subject matter under 35 U.S.C. 101 based on a rationale similar to the claims from which they depend. There’re no  additional elements that transform the recited abstract idea into a patent eligible invention because these claims merely recite further abstract limitations that provide no more than simply narrowing the recited abstract idea.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No.11,138,646. Although the claims at issue are not identical, they are not patentably distinct from each because the instant claims are broader in scope than the ‘646 patent in that it doesn’t recite a third party provider group based subscription platform. It is old and well known to not limit the use of a third party provider/intermediary for the group based subscription in order to save money and resources. It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to have included not using a third party in order to achieve the above mentioned advantages.

Allowable Subject Matter
The invention pertains to determining members of a shared account, having a primary account billed for a total amount and then having sub accounts/billed/debited for specific portions of payments related to the total amount which are credited back to the primary account. The system determines the lead account based on customer account attributes, such as customer rating associated with a customer account, a geographic region or a time-zone associated with a billing address for the customer account, a geographic region or a time-zone associated with a mailing address for the customer account, a credit limit associated with the customer account, a customer tier-level associated with the customer account, a credit score of the customer enrolled in the customer account, and/or the like.
	The prior art of record teaches:
	Scipioni (2008/022838) teaches the system may authorize a transaction (e.g. purchase from the merchant) and may debit the primary account according to a defined set of rules, such as reimbursing the primary account from the secondary accounts.  Within the described system, the secondary account (s) may be subject to the same interest-bearing benefits as those attributed to the primary account.
	Brown (2016/0342962) teaches EPS 112 is configured to create 408 a role in each secondary user account, wherein the role links the secondary user account to the primary debit account. A user 410 is associated with one of the plurality of secondary user accounts. User 410 sends 412 a first payment request, wherein the first payment request is associated with the user's role in the user account that associates the user account of user 410 with the primary debit account of the primary party. The first payment request is configured to request payment from at least one payor 108 to the primary debit account. EPS 112 is configured to transmit 414 a second payment request to payor computing device 128 (shown in FIG. 1). Payor 108 sends 416 a payment response to EPS 112. Sending 416 the payment response may include confirming payment and determining payment amount, if necessary. EPS 112 is further configured to prompt 418 a funds transfer from payor's debit account 158 (shown in FIG. 1) to the primary debit account)(paragraph 0069 and Figure 4).      
	KR 20110110834A teaches service usage at the event intermediate networking device is outside the set of policy limits for the intermediate networking device service processor 115, and a notification may be sent to the intermediate networking device primary account holder. The primary intermediate networking device account holder may also be required to acknowledge the notification. The notification may also be sent to one or more other users of the intermediate networking device connection, including all possible users. Other operations that may take the case where network-based intermediate networking device service usage metering does not match the set of policy constraints on service processor 115 include: notifying the user, notifying the user and requiring acknowledgment, service Billing the user for excess, suspending the endpoint device, isolating the endpoint device, the SPAN endpoint device, and / or alerting the network administrator or triggering automated network coordination functions.

	IP.Com “System for Promoting Secondary Credit Card Holder to be a new Account owner” teaches a new type of credit card system will allow a credit card owner (e.g. parent) to promote a secondary card holder (e.g. young adult child) so that secondary holder can acquire an account of his own.  In a preferred embodiment, an electronic form is used by both parent and child to complete the transaction requiring both their electronic signatures.     
	     
	The references alone or in combination fail to teach the following limitations of independent claims 1, 8 and 15: “determining, by the device and based on a total amount of the invoice, proportionate billing amounts for customers in the group of customers; determining, by the device, a lead account from among a group of customer accounts associated with the customers in the group of customers, wherein the lead account is determined based on customer account attributes associated with the lead account; determining, by the device, one or more non-lead accounts from the group of customer accounts; debiting by the device, the proportionate billing amount from a second account associated with the one more non-lead accounts and crediting, by the device, the proportionate billing amount debited from the one or more non-lead accounts to the lead account”.      

Point of contact
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQUEL ALVAREZ whose telephone number is (571)272-6715. The examiner can normally be reached Mondays thru Thursdays 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571- 272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAQUEL ALVAREZ/Primary Examiner, Art Unit 3688